955 F.2d 44
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.A.C. PROCESSING, INC. and Randy Ross, Plaintiffs-Appellees,Cross-Appellants,v.COMBUSTION ENGINEERING, INC., W.S. Tyler Company, & CoalmateTechnologies, Inc., Defendants-Appellants, Cross-Appellees.
Nos. 91-5197, 91-5222.
United States Court of Appeals, Sixth Circuit.
Feb. 18, 1992.

Before BOGGS and ALAN E. NORRIS, Circuit Judges, and CONTIE, Senior Circuit Judge.
PER CURIAM.


1
Defendants appeal from the judgment of the district court entered for plaintiffs following a trial to the court.   Plaintiffs cross-appeal from a portion of the judgment which they claim improperly limits the amount which they are entitled to recover.


2
Having had the benefit of oral argument, and having carefully considered the record on appeal and the briefs of the parties, we are unable to say that the district court erred in granting judgment to plaintiffs or in its computation of the recovery due plaintiffs.


3
As the reasons why judgment should be entered for plaintiffs and how recovery should be calculated have been articulated by the district court, the issuance of a written opinion by this court would be duplicative and serve no useful purpose.   Accordingly, the judgment of the district court is affirmed upon the reasoning set out by that court in its findings of fact and conclusions of law dated November 16, 1990.